Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the question of whether or not a so-called British purchase tax should be included as a part of the dutiable values of the merchandise.
It has been agreed by counsel for the respective parties that the issues involved in this case are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the agreed facts and the applicable law, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.